Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Claims 2-10, 13-16 and 19 are pending in this application.

Election/Restrictions
Applicant’s election without traverse of Group I and a species wherein Het = triazolyl, Ar1 = Ar2 = phenyl in the reply filed on 08/30/2021 is acknowledged.  After further review of the case, it is deemed necessary to withdraw the Restriction Requirement between Group I and Group II. 

Ex Parte Quayle
3.	This application is in condition for allowance except for the following formal matters: Some of the compounds recited in claim 10 are not drawn properly.  For example, the CH3 substituent in compounds A1-A4, A17, A19, A20, etc. overlaps with the bonds of the oxo group.

    PNG
    media_image1.png
    148
    144
    media_image1.png
    Greyscale


Applicants have to fix the chemical structure of A14, in which F from CF3 substituent is overlapping with the oxo group.  

    PNG
    media_image2.png
    147
    139
    media_image2.png
    Greyscale

In order to overcome this issue, applicants have to fix the chemical structures.

Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 1935 C.D. 11, 453 O.G. 213.
A shortened statutory period for reply to this action is set to expire TWO MONTHS from the mailing date of this letter.

Information Disclosure Statement
4.	Applicant’s Information Disclosure Statement, filed on 01/28/2021 has been acknowledged.  Please refer to Applicant’s copies of the 1449 submitted herewith.
					 
Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kahsay Habte Ph.D. whose telephone number is (571)272-0667.  The examiner can normally be reached on 8:30 - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Kahsay Habte/
Primary Examiner, Art Unit 1624



September 10, 2021